Citation Nr: 0833731	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-15 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected post-traumatic stress 
disorder (PTSD), prior to September 14, 2004.

2.  The propriety of the current 50 percent rating assigned 
for the veteran's service-connected PTSD, effective September 
14, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
PTSD and assigned a 30 percent disability rating, effective 
January 23, 2004.  

In an October 2004 rating decision, the RO increased the 
veteran's disability evaluation for PTSD to 50 percent, 
effective September 14, 2004.

The veteran's case has been advanced on the docket due to the 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); C.F.R. 
§ 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements, the veteran has reported that his PTSD has 
worsened since the most recent examination, which was 
conducted in October 2004.  As such, VA is required to afford 
him a contemporaneous VA examination to assess the current 
nature, extent, and severity of his PTSD.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

As the case must be remanded, copies of any recent treatment 
records from the Gainesville, Florida, VA treatment facility 
should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a complete copy of any recent 
treatment records from the Gainesville, 
Florida, VA Medical Center, dated since 
April 2005.

2.  Then, scheduled the veteran for a 
VA psychiatric examination to determine 
the extent and severity of his PTSD.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner must provide a 
complete rationale for all findings and 
conclusions in a legible report.

3.  Finally, reconsider the veteran's 
appeal.  If the benefit sought on 
appeal is not granted, the RO must 
issue a supplemental statement of the 
case and the veteran should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

